The following opinion on motion for rehearing was filed March 21, 1907. Rehearing denied:
Sedgwick, C. J.
We think that in the brief upon the motion for rehearing section 61, ch. 73, Comp. St., is misunderstood. That section has no application to these proceedings. This *173action does not have to do with the settlement, partition or division of real estate among the heirs of the decedent under the intestate laws of this state, and is therefore not affected by section 61.
Upon the death of Abel Gates in 1889 his heirs became the owners of the real estate in question, subject to the interest of the widow, Jane A. Gates. The’ widow disposed of her interest in September, 1891, and Mr. Green, who bought the land from her, from that time claimed to hold the whole title thereto. His possession was, therefore, adverse to that of the heirs, and the heirs might at once have begun this action to quiet their title. The plaintiff in this case is claiming under the title acquired by Mr. Green from the widow, and Mr. Green and those claiming under him, including this plaintiff, have had adverse possession of the land for more than ten years, so that the title under which the plaintiff claims has become complete. This is an action to quiet that title, and the plaintiff was not given any more relief by the district court than it was entitled to.
The motion for rehearing is
Overruled.